Citation Nr: 1645702	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for throat cancer.

2. Entitlement to service connection for breathing problems.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for a neck disability, to include arthritis.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Alan Valleau, Agent


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran only filed a substantive appeal with respect to throat cancer and breathing problems and later requested to add hearing loss to his appeal.  However, as the AOJ issued an SSOC in January 2015 that addressed all six issues as listed above, the Board will consider all issues on appeal.


FINDINGS OF FACT

1. The Veteran is presumed to have herbicide exposure in service based on "brown water" service.

2. The Veteran was diagnosed with and treated for carcinoma of the vallecula, epiglottis, and base of the tongue in 2005.

3. The Veteran's chronic obstructive pulmonary disease did not onset in service and is not etiologically related to service.

4. The Veteran's hearing loss did not onset in service or within one year of service discharge and is not etiologically related to service.

5. The Veteran's cervical spondylosis did not onset in service or within one year of service discharge and is not etiologically related to service.

6. To the extent that the Veteran has a hair loss condition, it did not onset in service and is not etiologically related to service.

7. The Veteran's erectile dysfunction did not onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for cancer of the larynx have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for breathing problems have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5. The criteria for service connection for hair loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

6. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Throat Cancer

Private treatment records indicate the Veteran had carcinoma of the vallecula, epiglottis, and base of the tongue diagnosed in 2005.  He underwent radiation therapy and antineoplastic chemotherapy.  In January 2014 a VA examiner stated that the Veteran is considered cured after so many years since treatment.  However, the Veteran has stated that he believes he has residuals from the cancer, including his throat feeling tight since the radiation treatment.

Cancer of the larynx is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Thus, service aboard a ship that operated in the inland waterways of Vietnam ("brown water") would qualify, but service aboard a ship that only operated in offshore waters ("blue water") does not qualify.  In 2012 the Secretary of VA specifically considered offshore service and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for blue water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2014).  The Veterans' Benefits Administration  (VBA) Fast Letter 10-06 provides detailed information concerning "blue water" vessels of the Navy and herbicide exposure.  See VBA Fast Letter 10-06 (September 9, 2010).  Specifically, the letter explains that in order for the presumption of herbicide exposure to be extended to a blue water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  

The Veteran has contended he was exposed to herbicide while onboard the U.S.S. Greene, although he did not go ashore in Vietnam.  He stated that the U.S.S. Greene followed the aircraft carriers Coral Sea, Oriskany, and Intrepid, all of which carried herbicide, and provided gunfire support off the coast of Vietnam.  

The Veteran's personnel record indicates he served on the U.S.S. Greene in 1966.  The record indicates that the U.S.S. Greene arrived in the combat zone off the coast of south Vietnam in July 1996 and completed combat zone missions in October 1966, having been designated eligible for hostile fire pay for the months of August and September.  No liberty ports in Vietnam are noted.

However, the claims file contains evidence that support that the U.S.S. Greene traveled in the inland waterways of Vietnam.

The U.S.S. Greene is not listed as a ship associated with exposure to herbicide agents, including by traveling in inland waterways.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  However, the document indicates that some naval vessels including destroyers that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters sometimes operated temporarily on Vietnam's inland waterways.

Deck logs of the U.S.S. Greene reflect that the vessel provided gunfire support, firing on land targets in Vietnam.

The Veteran has submitted histories of the U.S.S. Greene's mission in Vietnam.  One report noted that "Frequently it is necessary for destroyers to provide gunfire support to units far inland from the coast, often at maximum gun range from the shoreline.  In order to reach these targets at night [the U.S.S. Greene] would completely darken ship and carefully maneuver her way into the shallow coastal waters until only a few hundred yards off the beach."

Therefore, while the Veteran's vessel is not on the list of those with presumed herbicide exposure, the evidence shows that the Veteran was on a destroyer that provided inland shore support, and the Board finds the evidence is at least in equipoise as to whether the Veteran had "brown water" service.

Resolving all reasonable doubt in favor of the Veteran the Board finds that the Veteran had "brown water" presence in Vietnam during the Vietnam Era.  Moreover, as noted, "brown water" Navy veterans receive the same presumption of herbicide exposure as Veterans who service don the ground in Vietnam.  Because the Veteran thus is presumed to have herbicide exposure and cancer of the larynx is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), service connection is warranted for residuals of cancer of the larynx.

Breathing Problems

The Veteran contends he has breathing problems as a result of his service.  Specifically, in his June 2010 notice of disagreement the Veteran stated that he has emphysema, which he argued could be due to possible asbestos exposure shipboard.  In a September 2013 statement he explained that he worked as a corpsman, a job that took him throughout the ship including into the boiler room to fill salt dispensers.  He suggested he may have been exposed to asbestos in the boiler room.

For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual, M21-1, Part IV.ii.2.C.9, and Part IV.ii.1.H.29.a, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Even brief or indirect exposure to asbestos can cause disease.

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

 The Board notes that the M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. See M21-1, part VI, Subpart ii, Chapter 2, Section C, 9 (e).

The Veteran's private treatment records indicate a diagnosis of chronic obstructive pulmonary disease (COPD) in 2008.  A May 2009 VA chest X-ray showed hyperaeration of the lungs and a probable nodule in the right lung apex.  An August 2009 chest CT scan showed emphysematous lung changes with a noted small simple lung cyst.

The Veteran underwent a VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx examination in January 2014.  The examiner opined that the evidence does not support asbestos exposure or asbestos-related disease.  Specifically, the examiner noted a pulmonary function study showed only COPD and the Veteran is a smoker, a CT scan showed no evidence of asbestos-related disease, and a chest X-ray showed no evidence of changes secondary to asbestos exposure.

The Board finds the Veteran's statements regarding his duties in service to be competent and credible.  However, as a lay person, he does not have the medical training to self-diagnosis a respiratory condition nor does he have the expertise to indicate a respiratory condition is related to asbestos exposure.  On the other hand, the January 2014 VA examiner provided a thorough review of the Veteran's medical history and found that neither a pulmonary function study, CT scan, nor chest X-ray supported asbestos exposure or asbestos-related disease.  The examiner did acknowledge the Veteran's diagnosis of COPD, but attributed it to his history of smoking.

The Board finds that the opinion of the January 2014 VA examiner is entitled to the greatest probative weight.  Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for breathing problems, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Hearing Loss

The Veteran contends he has hearing loss as a result of exposure to ship gunfire.

Service connection for an organic disease of the nervous system may also be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's 1965 enlistment audiological examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
15
LEFT
15
10
10
10
10

(Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

At the time of the Veteran's separation from service in 1967 he underwent only a whispered and spoken voice test on which he scored a 15/15 in both ears.

In July 2011 the Veteran underwent an audiological examination at the VA that showed right ear hearing within normal limits to borderline normal through 2000 Hz and then mild sloping to moderate sensorineural hearing loss at 3000-8000Hz and left ear hearing loss within normal limits through 1000 Hz then mild sloping to moderate severe sensorineural hearing loss at 1500-8000 Hz.

In September 2013 the Veteran underwent a VA audiology examination.  Examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
40
60
LEFT
20
20
55
65
60

Speech discrimination in the right ear was 78 percent and 80 percent in the left ear.

On examination the Veteran reported he first noted hearing difficulties in the 1970s when he underwent a hearing test as part of a job application process.  The Veteran reported that in service he was exposed to noise from the 5 inch guns aboard the destroyer and aircraft noise.  After service he worked in construction and in factories.  The examiner opined that it would be mere speculation to opine as to the etiology of the Veteran's hearing loss given his reported history of significant noise exposure both during and after service and no documentation of specific hearing levels at the time of the Veteran's separation from service.

The Veteran's military personnel records reflect that the Veteran was classified as hospital corpsman beginning in January 1966.  In a September 2013 statement the Veteran stated that he began as a seaman but shortly after 1965 became a corpsman striker, working in sick bay, although his duties took him throughout the ship.  

The September 2013 VA examiner accepted the Veteran's report of significant noise exposure in service, noting gun fire support and overhead aircraft.  Nonetheless, the VA examiner opined that based on reported significant noise exposure both during and after service, she would have to resort to mere speculation to offer an opinion as to etiology.

The Board acknowledges the Veteran's own opinion that his hearing loss is related to noise exposure in service; however, as a lay person the Veteran does not have the education, training, or experience to offer such an opinion on an issue as complicated as hearing loss, which involves an internal process complicated in this instance by the passage of many years since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Finally, the earliest audiometric testing showing hearing loss is from 2011, decades after the Veteran's separation from service.  Thus, the evidence does not support that the Veteran had compensable hearing loss within a year of his separation from service; therefore presumptive service connection is not warranted.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Neck Disability

The Veteran has claimed service connection for neck arthritis, to include as secondary to herbicide exposure.

An August 2009 MRI of the neck showed mid cervical spondylosis with an element of stenosis.

As spondylosis is not among the conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is not for application.

The Board further finds that direct service connection is not for application.

The Veteran's service treatment records do not reflect any complaints or treatment for a neck disability.  His 1967 separation examination indicates a normal spine.

The only evidence suggesting a relationship between a neck disability and service are the Veteran's own statements that the condition is related to herbicide exposure in service.  However, as a lay person, the Veteran does not have the education, training, or experience to diagnosis arthritis or offer a medical etiology opinion on a neck disability such as arthritis or spondylosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

There is further no diagnosis of arthritis within one year of the Veteran's separation from service such that presumptive service connection is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Therefore, the Board finds a preponderance of the evidence is against service connection for a neck disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hair Loss

The Veteran has claimed service connection for hair loss, to include as secondary to herbicide exposure.

As hair loss is not among the conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is not for application.  

The Board also finds that direct service connection is not warranted.

While the Veteran is competent to report hair loss as it is a readily observable condition, the Board notes that medical records do not reflect a diagnosis of any current hair loss disability.

Even if a current hair loss disability were found, the evidence further does not indicate a relationship between any existing hair loss and the Veteran's service, to include exposure to herbicide.

The Veteran's service treatment records do not reflect any complaints or treatment for hair loss.  His 1967 separation examination indicates that his head, face, neck and scalp were normal.

The only evidence suggesting a relationship between hair loss and service are the Veteran's own statements that the condition is related to herbicide exposure in service.  However, as a lay person, the Veteran does not have the education, training, or experience to offer a medical etiology opinion on hair loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Therefore, the Board finds a preponderance of the evidence is against service connection for hair loss, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Erectile Dysfunction

The Veteran contends he is entitled to service connection for erectile dysfunction, to include as due to herbicide exposure.

The Veteran's treatment records reflect that he was prescribed medication in November 2009 after complaining of erectile dysfunction.  Medical records do not indicate an etiology of the condition.

As erectile dysfunction is not among the conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is not for application.  

The Board acknowledges the Veteran's own opinion that the condition is due to herbicide exposure in service.  However, as a lay person, the Veteran does not have the education, training, or experience to offer a medical etiology opinion on erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Therefore, the Board finds a preponderance of the evidence is against service connection for erectile dysfunction, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Social Security Administration has indicated that the Veteran's records cannot be provided as they have been destroyed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA audiology examination in September 2013 and a VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx examination in January 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination with respect to his claims for service connection for a neck disability, hair loss, and erectile dysfunction, but the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).










ORDER

Service connection for cancer of the larynx is granted.

Service connection for breathing problems is denied.

Service connection for hearing loss is denied.

Service connection for a neck disability is denied.

Service connection for hair loss is denied.

Service connection for erectile dysfunction is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


